 In the Matter of W. M. FRATERS,D/B/A FRATERS VALVE AND FITTINGCOMPANYandUNITEDSTEELWORKERSOF AMERICA, FRATERS VALVEAND FITTING DIVISION OF LOCAL 2018, C. I.O.Case No. 21-R-2687.-Decided April 19, 1945Latham and Watkins,byMr. R. W. Lund,ofLos Angeles,Calif.,for the Company.Mr. Gilbert C. Anaya,of Maywood, Calif., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by the United Steelworkers of America,Fraters Valve and Fitting Division of Local 2018, C. 1. 0., herein calledthe Union, alleging that a question affecting commerce had arisen con-cerning the representation of employees of W. M. Fraters, d/b/aFraters Valve and Fitting Company, Los Angeles, California, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before William T. Whitsett,Trial Examiner.Said hearing was held at Los Angeles, California,on March 23, 1945. The Company and the Union appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYW. M. Fraters, d/b/a Fraters Valve and Fitting Company, operatesa plant at Los Angeles, California, where he is engaged in the manu-facture of plumbing fixtures and the operation of a grey iron foundry.61 N. L.R. B., No. 93.624 FRATERS VALVE AND FITTING COMPANY625During 1944 the Company purchased about $20,000 worth of rawmaterials, approximately 45 percent of which was shipped to it frompoints outside the State of California.During the same period theCompany sold products valued at about $81,000, approximately $7,800worth of which was shipped to points outside the State of California.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. TILE ORGANIZATION INVOLVEDUnited Steelworkers of America, Fraters Valve and Fitting Di-vision of Local 2018, is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as exclusive collec-tive bargaining representative of its employees until such time as theUnion is certified by the Board.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate:We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in agreement with a stipulation of the parties, that all pro-duction and maintenance employees of the Company, excluding officeemployees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subect to the limitations and additions set forth inthe Direction.'The Field Examiner reported that the Union presented an authorization petition bear-ing 10 names.There are about 12 employees in the appropriate unit. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act,and pursuantto ArticleIII, Section 9, of National'LaborRelations Board Rules and Regulations-Series 3, as amended it isherebyDIRECTED that,as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with W. M. Fraters,d/b/a FratersValve andFitting Company,Los Angeles,California,an election by secret ballot shall be conducted as early as possible, butnot laterthan thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twenty-firstRegion, actingin this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11,of saidRules and Regulations,among the employees in the unit found ap-propriate in SectionIV, above, whowere employed during the pay-roll period immediately preceding the date of this Direction,includingemployees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces ofthe UnitedStates who presentthemselves in person at the polls,but excluding any who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,to determine whether or notthey desire to be representedby UnitedSteelworkers of America, Fra-tersValve and FittingDivision of Local 2018, C. I. 0., for the pur-poses of collective bargaining.CHAIRMAN MmLIS took no part in the consideration of the aboveDecision and Direction of Election.